PER CURIAM.
Jonathan David Sorrells appeals the district court’s order denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See Sorrells v. Garraghty, No. CA-01-426-7-1 (W.D.Va. Aug. 15, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.

Dismissed by unpublished PER CURIAM opinion.